This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 34,177

 5 JEANNINE LEYBA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Brett Loveless, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Steven J. Forsberg, Assistant Public Defender
14 Albuquerque, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.
 1   {1}   Defendant appeals from the district court’s judgment affirming her DWI

 2 conviction following an on-record appeal from her metropolitan court conviction. [RP

 3 59, 69] Our notice proposed to affirm, and Defendant filed a memorandum in

 4 opposition (MIO). We remain unpersuaded by Defendant’s arguments and therefore

 5 affirm.

 6   {2}   Defendant continues to argue that the officer lacked probable cause to arrest her

 7 for DWI. [DS 10; MIO 1] See generally State v. Granillo-Macias, 2008-NMCA-021,

 8 ¶¶ 7, 9, 143 N.M. 455, 176 P.3d 1187 (setting forth our standard of review and

 9 providing that probable cause to arrest exists “when the facts and circumstances

10 within the officer’s knowledge are sufficient to warrant the officer to believe that an

11 offense has been or is being committed”). Defendant does not dispute the facts, but

12 urges this Court to re-examine the legal conclusion reached by the metropolitan court.

13 [MIO 1] For the reasons detailed in our notice, however, we agree with the

14 metropolitan court’s ruling, and we therefore affirm.

15   {3}   IT IS SO ORDERED.


16                                                 ________________________________
17                                                 JAMES J. WECHSLER, Judge


18 WE CONCUR:



                                               2
1 ________________________________
2 MICHAEL D. BUSTAMANTE, Judge


3 ________________________________
4 M. MONICA ZAMORA, Judge




                                     3